TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00027-CV


Anadarko E&P Company, L.P. f/k/a RME Petroleum Company/Larry T. Long,
Sammy Adamson and L. Allan Long, in their capacities as Trustees for the
Lawrence Allan Long Trust, Charles Edward Long Trust, Larry Thomas Long
Trust and John Stephen Long Trust, Appellants

v.


Railroad Commission of Texas/Anadarko E&P Company, L.P. f/k/a RME
Petroleum Company, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT

NO. GN204461, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	The parties have filed an "Agreed Motion to Postpone or Abate," notifying this Court
that they are pursuing settlement discussions and request an abatement of proceedings in the appeal
until September 30, 2004 in order to facilitate the settlement discussions.  We agree that an
abatement would be appropriate and abate the appeal until September 30, 2004.  At that time, the
parties should submit a status report to the Court.  Should the parties' discussions be successful, the
parties are free to submit a motion to dismiss at any time.

  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Kidd and B. A. Smith
Filed:   July 9, 2004